Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 1 of 11 PageID #: 398




 UNITED STATES DISTRICT COURT                               For Online Publication Only
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 PHILIP MURPH.,

                           Petitioner,                        MEMORANDUM & ORDER
                                                              13-CV-2594 (JMA)

                  -against-                                                           FILED
                                                                                      CLERK
 UNITED STATES OF AMERICA,
                                                                           9/17/2020 5:00 pm
                            Respondent.                                      U.S. DISTRICT COURT
 ---------------------------------------------------------X             EASTERN DISTRICT OF NEW YORK
                                                                             LONG ISLAND OFFICE
AZRACK, United States District Judge:

        Petitioner Philip Murph ( “Petitioner”) was convicted in 2009, after a jury trial before the

Honorable Leonard D. Wexler, of multiple drug-related charges. Petitioner was sentenced to

twenty years’ imprisonment and nine years’ supervised release. After the Second Circuit affirmed

his conviction and sentence, Petitioner moved under 28 U.S.C. § 2255 to vacate, set aside, or

correct his sentence, based on multiple claims of ineffective assistance of counsel. He also asked

for an evidentiary hearing.

        In April 2014, Petitioner’s § 2255 motion was denied because his various ineffective

assistance claims were found to lack merit. Petitioner’s motion for reconsideration was also

denied. Petitioner appealed those rulings and moved for a certificate of appealability, in forma

pauperis status on appeal, and a remand for an evidentiary hearing. In November 2015, the Second

Circuit issued a mandate denying those motions and dismissing Petitioner’s appeal.

        Petitioner now moves under Federal Rule of Civil Procedure 60(b)(6) for relief from the

order denying the § 2255 motion. Petitioner argues that his post-conviction counsel effectively

abandoned his case when he raised a defective and facially insufficient claim for ineffective

assistance of trial counsel. Petitioner also raises an ineffective assistance of counsel claim

                                                        1
Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 2 of 11 PageID #: 399




regarding his trial counsel that asserts a new ground for § 2255 relief. For the following reasons,

the Court denies Petitioner’s motion and orders that the case remain closed.

                                     I.   BACKGROUND

A. Underlying Facts and Criminal Proceedings

       The Court assumes familiarity with the background of this case. By way of a review, the

Court draws the following facts from the April 2014 opinion, issued by the Honorable Arthur D.

Spatt, that denied Petitioner’s § 2255 motion and recounts only the factual matters relevant to the

pending Rule 60(b)(6) motion. (ECF No. 14.)

       On May 1, 2008, Petitioner was arrested pursuant to a warrant, and later that day he was

charged with conspiracy to possess and distribute 200 grams of cocaine, in violation of 21 U.S.C.

§ 846. United States Magistrate Judge Arlene R. Lindsay appointed Francis Murphy, Esq.

(“Murphy”), under the Criminal Justice Act, to represent him.

       Following Murphy’s advice, Petitioner attended a proffer session on May 19, 2008, where

he acknowledged engaging in certain narcotics transactions. He signed a proffer agreement that

provided, inter alia, the Government would not offer into evidence any statements made by

Petitioner at the meeting, either in its case-in-chief or at sentencing, but that it could use any

statements he made for purposes of rebutting or cross-examining him.

       Petitioner discharged Murphy shortly thereafter and retained Thomas Liotti, Esq. (“Liotti”)

to represent him. As the Government explained, several exchanges between the Government and

Liotti’s associate made it clear to the Government that Petitioner no longer wished to cooperate.

       The Government then presented Petitioner’s case to a grand jury, which returned a first

superseding indictment charging Petitioner with conspiracy to distribute 200 grams of cocaine, in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(C). A second superseding indictment charged


                                                2
Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 3 of 11 PageID #: 400




Petitioner with attempt to distribute and possess with intent to distribute cocaine, in violation of

21 U.S.C. §§ 846, 841(b)(1)(C), and 18 U.S.C. § 2, as well as conspiracy to distribute and possess

with intent to distribute 500 grams or more of cocaine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(B)(ii)(II).

        Prior to trial, Petitioner asked Liotti to request a plea offer from the prosecution. The

Government presented Petitioner with a plea agreement that included a sentencing enhancement

provision, pursuant to 21 U.S.C. § 851(a), based on a prior drug felony conviction (the “§ 851(a)

enhancement”). The § 851(a) enhancement increased the mandatory maximum sentence on the

attempt count from 20 to 30 years’ imprisonment, and, for the conspiracy count, it increased the

mandatory minimum sentence to 10 years’ imprisonment and the maximum sentence to life

imprisonment. Although Liotti asked the Government to consider a lower maximum sentence, he

failed to realize that the Government erred in including the § 851(a) enhancement, because the

Government never served Petitioner with notice of its intent to rely on a prior conviction to increase

any potential sentence, as required by statute. Liotti would later submit an affidavit in support of

Petitioner’s § 2255 motion where he admitted to this error. (ECF No. 9 at 8.)

        Ultimately, the parties could not reach a plea agreement. The case proceeded to a trial by

jury before Judge Wexler in January 2009. The jury could not reach a unanimous decision, and

the trial ended in a mistrial.

        In a second criminal trial, Petitioner was convicted of both charges against him. The Court

later denied Petitioner’s post-trial motions under Federal Rules of Criminal Procedure 33 and

12(b)(3) for a new trial and to set aside the verdict/dismiss the indictment. Judge Wexler sentenced

Petitioner to 240 months’ imprisonment on both counts, to run concurrently, as well as four years’




                                                  3
Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 4 of 11 PageID #: 401




supervised release on the attempt count, and five years’ supervised release on the conspiracy count,

to run consecutively, for a total supervised release term of nine years.

B. Petitioner’s Direct Appeal

       Petitioner appealed the judgment, raising, inter alia, an ineffective assistance claim against

Murphy; however, he did not raise a challenge to Liotti’s representation. On December 19, 2011,

the Second Circuit affirmed the judgment of conviction, vacated the sentencing portion for reasons

not relevant here, and remanded the cases solely for a limited resentencing proceeding. United

States v. Murph, 452 Fed. App’x 31 (2011).

       On February 3, 2012, the Second Circuit denied Petitioner’s request for a hearing or

rehearing en banc. On April 30, 2012, the United States Supreme Court denied Petitioner’s request

for a writ of certiorari. Murph v. United States, 566 U.S. 980 (2012).

       Judge Wexler resentenced Petitioner on April 4, 2012 in accordance with the Second

Circuit’s directives. The Second Circuit affirmed the amended sentence on May 2, 2012.

C. Plaintiff’s § 2255 Proceedings

       In April 2013, Petitioner, through counsel, moved under § 2255 to vacate, set aside, or

correct his sentence based on multiple claims of ineffective assistance of counsel. (ECF No. 1.)

He also sought an evidentiary hearing and a certificate of appealability. (Id.) As to Liotti,

Petitioner claimed ineffectiveness based on: (1) Liotti’s hearing difficulties during the second trial;

and (2) Liotti’s failure to object to the improperly included § 851(a) enhancement from the

proposed plea agreement. (ECF No. 10 at 20–22.) As to that second claim against Liotti, Petitioner

argued that Liotti’s failure to object to the erroneous enhancement prejudiced him because: (1) the

Government otherwise would have given him a more attractive plea offer; (2) it forced Petitioner




                                                  4
Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 5 of 11 PageID #: 402




to proceed to trial and risk a higher punishment; and (3) the sentence Petitioner received was more

severe than those imposed on his co-defendants. Id.

       In April 2014, Judge Spatt denied the § 2255 motion and the request for an evidentiary

hearing. (ECF No. 14.) With regard to the second claim about Liotti, Judge Spatt ruled that, in

addition to Petitioner’s having no constitutional right to plea bargain, there was no indication the

Government would have been willing to make a plea offer without the § 851(a) enhancement. (Id.

at 25.) Accordingly, Judge Spatt found, although “the Petitioner received ineffective assistance of

counsel with respect to Liotti’s failure to object to the sentencing enhancement in the rejected plea

offer, it is not clear what prejudice, if any, the Petitioner suffered as a result.” (Id.) The Court

later denied Petitioner a certificate of appealability. (ECF No. 16.)

       Petitioner appealed the denial of the § 2255 motion. (ECF No. 15.) While the appeal was

pending, he moved for reconsideration. (ECF No. 20.) Judge Spatt denied that motion in April

2015. (ECF No. 27.)

       On May 20, 2015, the Second Circuit issued a mandate that denied Petitioner’s motion for

a certificate of appealability and dismissed the appeal. (ECF No. 30.) Petitioner then appealed

the denial of reconsideration. (ECF No. 31–32.) The Second Circuit dismissed that appeal on

November 12, 2015. (ECF No. 34.)

       In March 2019, Petitioner filed the instant motion under Federal Rule of Civil Procedure

60(b)(6) for relief from Judge Spatt’s April 2014 judgment. After Judge Spatt’s unfortunate

passing, this case was reassigned to the undersigned.




                                                 5
Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 6 of 11 PageID #: 403




                                            II.   DISCUSSION

A. Petitioner’s Motion is Untimely

       The Court first examines the timeliness of the Rule 60(b)(6) motion. A petitioner must file

a Rule 60(b) motion within a “reasonable time.” Fed. R. Civ. P. 60(c)(1). Courts diverge on what

period of delay will render a Rule 60(b) motion unreasonable, although a court is more likely to

find a motion untimely when the petitioner has waited more than one year to file the motion. See,

e.g., Grace v. Bank Leumi Tr. Co. of N.Y., 443 F.3d 180, 191 (2d Cir. 2006) (“In a typical case,

five years from the judgment to a Rule 60(b) motion would be considered too long by many

courts.”); Truskoski v. ESPN, Inc., 60 F.3d 74, 76–77 (2d Cir. 1995) (deeming a Rule 60(b)(6)

motion filed 18 months after entry of judgment to be untimely). In addition, courts are less likely

to find that a petitioner’s Rule 60(b) motion was filed within a reasonable time where the grounds

for that motion concern challenges to the petitioner’s criminal proceedings, as opposed to new

evidence or a change in law. See United States v. King, 2020 WL 2703682, at *3 (2d Cir. 2020)

(summary order) (affirming the denial of a Rule 60(b)(6) motion filed four years after the denial

of the petitioner’s § 2255 motion).

       Here, Petitioner waited nearly five years from Judge Wexler’s denial of his § 2255 motion

in April 2014 until he filed his Rule 60(b)(6) motion in March 2019. (ECF No. 34, 35.) Even

assuming for the sake of argument that the Court should focus on the date when the Second Circuit

denied Petitioner’s appeal of the § 2255 motion—rather than the date Judge Wexler denied the

§ 2225 motion—nearly three and a half years elapsed between the Second Circuit’s November

2015 denial of that appeal and his filing of his Rule 60(b)(6) motion. Petitioner has offered no

explanation for his delay, giving the Court no basis to possibly excuse it. Given the length of

Petitioner’s delay and the fact that his motion relies on the initial § 2255 proceeding and advances



                                                  6
Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 7 of 11 PageID #: 404




theories that should have been immediately apparent following Judge Wexler’s denial of his §

2255 motion, the Court finds that Petitioner’s 60(b)(6) motion is untimely. See, e.g., Rodriguez v.

Mitchell, 252 F.3d 191, 201 (2d Cir. 2001) (finding a Rule 60(b) motion untimely when filed three

and a half years after judgment); Spurgeon v. Lee, No. 11-CV-600 (KAM), 2019 WL 569115, at

*2 (E.D.N.Y. Feb. 11, 2019) (deeming 33-month delay sufficient to deny motion as untimely).

Accordingly, the Court denies the motion as untimely.

        In any event, and out of an abundance of caution, the Court will also analyze the motion

on its merits. See Spurgeon, 2019 WL 569115 ,at *3. For the reasons that follow, the Court rules

that the Rule 60(b) motion is either lacking in merit, or successive, and thus beyond the bounds of

Rule 60(b).

B. The Legal Standard for Rule 60(b)(6) Motions

        Rule 60(b)(6) allows district courts to relieve parties from judgment for any reason

justifying relief, though such motions are granted only in “extraordinary circumstances.” Harris

v. United States, 367 F.3d 74, 81 (2d Cir. 2004) (citing United States v. Cirami, 563 F.2d 26, 32

(2d Cir. 1977)). While Rule 60(b) applies to habeas proceedings, a petitioner may not use it “to

avoid the restriction on second or successive habeas corpus petitions.” Dent v. United States, No,

09-Civ.-1938, 2013 WL 2302044, at *2 (E.D.N.Y. May 24, 2013); see Gonzalez v. Crosby, 545

U.S. 524, 529 (2005) (“Rule 60(b), like the rest of the Rules of Civil Procedure, applies in habeas

corpus proceedings . . . only to the extent that it is not inconsistent with applicable federal statutory

provisions and rules.”) (internal alterations, quotation marks, and citations omitted).

        Rule 60(b) motions and habeas corpus petitions “have different objectives.” Rodriguez v.

Mitchell, 252 F.3d 191, 197 (2d Cir. 2001). They differ in that while a habeas petition attempts to

undermine a criminal conviction or sentence, a Rule 60(b) motion “only seek[s] to vacate a



                                                   7
Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 8 of 11 PageID #: 405




judgment, such as a judgment dismissing a habeas petition.” Robles v. Lempke, No. 09-CV-2636,

2018 WL 1320657, at *4 (E.D.N.Y. Mar. 14, 2018) (quotation marks omitted) (citing Ackbridge

v. Barkley, No, 06-CV-3891 , 2008 WL 4555251, at *5 (S.D.N.Y. Oct. 7, 2008)). While a

successive habeas motion or petition may raise new grounds for attacking a conviction or sentence,

a Rule 60(b) motion may only pinpoint “some defect in the integrity of the federal habeas

proceedings.” United States v. Spigelman, No. 05-CR-960, 2017 WL 2275022, at *3 (S.D.N.Y.

May 24, 2017). See also Gilliam v. United States, No. 08-CR-00742, 2019 WL 2301788, at *2

(E.D.N.Y. May 29, 2019).

C. Analysis

       Petitioner brings his Rule 60(b)(6) motion on the ground that his counsel during his § 2255

proceedings “effectively abandoned” his claim by raising a facially deficient claim of ineffective

assistance of trial counsel against Liotti. (ECF No. 35 at 1 (quotation marks omitted).) He

contends that this ineffective assistance claim—that Liotti failed to recognize and object to the

§ 851(a) sentencing enhancement in Petitioner’s proposed plea agreement—could not show

prejudice, because had Liotti raised the objection, the Government simply would have withdrawn

the plea offer. (Id. at 1–3.) Petitioner also asserts that his habeas counsel was not acting as his

agent when he raised this claim. (Id at 5.) In addition, Petitioner raises a new ineffective assistance

claim concerning Liotti, arguing that, actually, Liotti should have advised him to accept the

Government’s plea offer even with the improperly included sentencing enhancement. (Id. at 6–

9.)

       Petitioner, thus, raises one claim that purports to challenge the integrity of his § 2255

proceeding—namely, the claim that his habeas counsel effectively abandoned him—and one




                                                  8
Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 9 of 11 PageID #: 406




ground for § 2255 relief—that Liotti was ineffective. The Court addresses each of these arguments

in turn.

           1. The Claim Concerning Petitioner’s Habeas Counsel

           To the extent that Petitioner alleges that his habeas counsel abandoned him during § 2255

proceedings, that claim is properly brought under Rule 60(b)(6). See Harris, 367 F.3d at 77

(allowing Rule 60(b)(6) claims on grounds of attorney abandonment). For the following reasons,

this claim is meritless.

           A habeas petitioner may obtain Rule 60(b)(6) relief by showing that his lawyer abandoned

the case and prevented the client form being heard. Id. In order to justify granting this relief, “a

lawyer’s failures must be so egregious and profound that they amount to the abandonment of the

client’s case altogether, either through physical disappearance, or constructive disappearance.” Id.

at 81 (citing Vindigni v. Meyer, 441 F.2d 376 (2d Cir. 1971)); Cirami, 563 F.2d at 34–35.

           Here, Petitioner does not argue that his habeas counsel’s performance amounted to either

physical or constructive abandonment. He raises no arguments as to the former, since his counsel

filed the § 2255 motion on his behalf. With regard to constructive abandonment, a counsel’s failure

to find plausible grounds for obtaining § 2255 relief and a petitioner’s dissatisfaction with counsel

are not grounds for a court to find constructive abandonment. See Bridges v. United States, No.

09-CV-5753, 2010 WL 743030, at *3 (S.D.N.Y. Mar. 4, 2010) (“It is genuinely unfortunate that

appointed counsel could find no further plausible claims to bring on behalf of Petitioner. However,

this does not constitute abandonment of the client.”); Fraser v. Burrell, No. 97-CV-7358, 2006

WL 2792760, at *4 (E.D.N.Y. Sept. 1, 2006) (“Although Petitioner’s dissatisfaction with Nalven’s

representation is certainly unfortunate, Petitioner has not shown that Nalven either actually or

constructively abandoned his case.”).



                                                   9
Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 10 of 11 PageID #: 407




       To the extent that Petitioner brings this claim based on his counsel’s failure to raise

Petitioner’s new ineffective assistance theory, that argument is also unavailing. The failure of an

attorney to raise a specific issue in a habeas petition does not warrant Rule 60(b)(6) relief. Abad

v. United States, No. 09-Civ.-8985, 2018 WL 2021698, at *2 (S.D.N.Y. Apr. 12, 2018) (citing

Harris, 367 F.3d at 74); Azaz v. Artus, No. 09-CV-3857, 2014 WL 59929, at *2 (E.D.N.Y. Jan. 7,

2014) (holding that a contention that counsel’s brief and objections were inadequate did not

amount to “total abandonment of petitioner’s case”). Accordingly, Petitioner’s case does not meet

the requisite level of “extraordinary circumstances” that would merit granting Rule 60(b)(6) relief.

       2. The Claim Concerning Petitioner’s Trial Counsel

       The Court also denies the motion with regard to Petitioner’s newly raised claim for § 2255

relief, although it does not reach the merits of this newly raised claim. This claim is successive,

and therefore not properly before the Court under Rule 60(b)(6). This claim must be characterized

as a successive petition because it seeks a second chance to relitigate Liotti’s alleged

ineffectiveness, and does not bear on the integrity of his underlying § 2255 proceedings. See Elliott

v. United States, No. 17-cr-128, 2020 WL 127640, at *2 (E.D.N.Y. Jan. 10, 2020) (“Elliott’s

criticism of his habeas counsel’s performance . . ., in effect does not attack the integrity of the §

2255 proceeding but rather asks that I reconsider the merits of that proceeding in Elliott’s favor.”);

Dent, 2013 WL 2303044, at *2 (“It is obvious that petitioner’s current request for relief should be

characterized as a second or successive habeas petition. He is plainly challenging his conviction,

not the process used to resolve his prior habeas corpus petition.”).

       That the claim here is new, albeit the counterfactual of one of the claims raised in the

underlying § 2255 motion, does not save Petitioner’s argument. It is well-established that

petitioners may not assert new claims for relief under Rule 60:



                                                 10
Case 2:13-cv-02594-JMA Document 36 Filed 09/17/20 Page 11 of 11 PageID #: 408




       Using Rule 60(b) to present new claims for relief from a . . . judgment of
       conviction—even couched in the language of a true Rule 60(b) motion—
       circumvents AEDPA’s requirement that a new claim be dismissed unless it relies
       on either a new rule of constitutional law or newly discovered facts.

Gonzalez, 545 U.S. at 531; Robles, 2018 WL 1320657, at *5 (reciting rule that a motion presenting

new claims seeking relief from the underlying conviction is beyond the scope of Rule 60(b)); Dent,

2013 WL 2302044, at *2.

       The Court may not entertain this portion of the Rule 60(b)(6) motion because it seeks to

raise a successive § 2255 motion. The Court may only rule on it if the Second Circuit first certifies

that the request contains “newly discovered evidence” or “a new rule of constitutional law.” 28

U.S.C. § 2255(h). See also Elliott, 2020 WL 127640, at *3. The Second Circuit has made no such

certification. Accordingly, the Court cannot reach the merits of this portion of the motion, and this

portion of the motion is also denied.

                                    III.    CONCLUSION

       For the foregoing reasons, the Court denies Petitioner’s Rule 60(b)(6) motion. Because

Petitioner has not made a substantial showing of the denial of a constitutional right, a certificate

of appealability will not issue. See 28 U.S.C. § 2253(c)(2). It is further ordered that the case

remain closed.

       The Clerk of the Court is respectfully directed to mail a copy of this Order to Petitioner.

SO ORDERED.

Dated: September 17, 2020
       Central Islip, New York


                                                       /s/ (JMA)
                                                   JOAN M. AZRACK
                                                   UNITED STATES DISTRICT JUDGE



                                                 11
